Citation Nr: 9905392	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  94-49 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to 
September 1964.

This matter comes to the Board of Veterans Appeals (Board) 
from a November 1994 rating decision of the Regional Office 
(RO) which denied the veteran's claim for service connection 
for an acquired psychiatric disability.  


REMAND

In his substantive appeal submitted in February 1995, the 
veteran apparently checked the box labeled "yes" concerning 
whether he wanted to appear personally at a hearing before a 
Member of the Board.  This was crossed out.  In addition, the 
words "I will appear if necessary" were written in and then 
crossed out.  Since it was not clear from the record whether 
the veteran in fact wanted to testify at a hearing before the 
Board, the RO, by letter in December 1998, asked for 
clarification regarding his desire for a hearing.  The letter 
noted that if he did not respond within thirty days, it would 
be assumed that he wanted a hearing before a Board Member at 
the RO.  However, no response was received.  The veteran's 
desire for a hearing must be clarified before a decision is 
issued.

Under the circumstances of this case, the Board finds that 
additional development is required.  Accordingly, the case is 
REMANDED to the RO for action as follows:

The RO should schedule the veteran for a 
hearing before a member of the Board at 
the RO.  If the veteran fails to report 
for the hearing, it should be 
specifically noted in the claims folder.  

Thereafter, the case should be returned to the Board.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 3 -


